06/04/2021


           IN THE SUPREME COURT OF THE STATE OF MONTANA                             Case Number: OP 21-0063



                                  No. OP 21-0063

MICHAEL JOHN STALEY,

             Petitioner,

      v.

COMMANDER DAN O'FALLON, Warden,
Cascade County Regional Prison,

             Respondent.


                                     ORDER

      Upon consideration of Respondent’s motion for a 30-day extension of time,

and good cause appearing therefor,

      IT IS HEREBY ORDERED that Respondent is granted an extension of time

to and including July 12, 2021, within which to prepare, serve, and file his response.




                                                                         Electronically signed by:
BF                                                                             Mike McGrath
                                                                  Chief Justice, Montana Supreme Court
                                                                               June 4 2021